          Case 1:20-cv-02151-RJL Document 42 Filed 01/19/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA



 Matthew Couch,

      Plaintiff,

 v.
                                                           Case No. 20-cv-02151-RJL
 Verizon Communications, Inc.,
 Michael Isikoff,
 National Public Radio, Inc.,                              Rule 41 Notice of Dismissal
 Aaron Rich,
 Deborah Sines,
 Joe Capone,
 and
 Mark Mueller,

      Defendants.



       To the Clerk of Court and all parties of record:

       Plaintiff Matthew Couch (“Plaintiff”), by and through his undersigned counsel, hereby

notifies the Court and all parties of record that Plaintiff voluntarily dismisses his action in the

above-captioned matter with prejudice against Defendants Aaron Rich and Deborah Sines

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Plaintiff does not

dismiss his claims against any other Defendants.



Dated: January 19, 2021                     Respectfully submitted,


                                            /s/ Eden P. Quainton_____________________
                                            EDEN P. QUAINTON DC Bar#NY0318
                                            DUNNINGTON, BARTHOLOW
                                            & MILLER LLP
                                            230 Park Avenue
Case 1:20-cv-02151-RJL Document 42 Filed 01/19/21 Page 2 of 3




                         New York, New York 10169
                         (212) 682-8811
                         equainton@dunnington.com
                         Attorneys for Plaintiff Matthew Couch




                             -2 -
            Case 1:20-cv-02151-RJL Document 42 Filed 01/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE


          The undersigned counsel certifies that on January 19, 2021, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for all parties of

record.



                                 DUNNINGTON, BARTHOLOW & MILLER, LLP

                                 /s/ Eden Quainton___________________
                                 EDEN P. QUAINTON, ESQ.
                                 230 Park Ave. 21st Floor
                                 New York, New York 10169
                                 Telephone: (212) 682-8811
                                 E-mail: equainton@gmail.com
                                 Attorneys for Plaintiff Matthew Couch




                                               -3 -
